 Case 3:19-cv-00680-RCJ-CLB Document 4 Filed 11/22/19 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA

                                                          3:19-cv-00680
BRITTANY ELIZABETH WHITE, an
individual,
                                                   VERIFIED PETITION FOR
                                                   PERMISSION TO PRACTICE
                                                   IN THIS CASE ONLY BY
                                                   ATTORNEY NOT ADMITTED
COUNTY OF NYE, a local governmental                TO THE BAR OF THIS COURT
entity; JAMES McRAE (#72151), an                   AND DESIGNATION OF
                                                   LOCAL COUNSEL
individual; C. SLACK (#81013) etc.




            DONALD W. COOK



                              Law Office of Donald W. Cook

                                     3435 Wilshire Boulevard, Suite 2910

              Los Angeles                               California         90010

        (213) 252-9444                       manncook@earthlink.net



          Brittany Elizabeth White
Case 3:19-cv-00680-RCJ-CLB Document 4 Filed 11/22/19 Page 2 of 7
Case 3:19-cv-00680-RCJ-CLB Document 4 Filed 11/22/19 Page 3 of 7
Case 3:19-cv-00680-RCJ-CLB Document 4 Filed 11/22/19 Page 4 of 7




                                                   øÍ»» °¿¹» ìß÷
Case 3:19-cv-00680-RCJ-CLB Document 4 Filed 11/22/19 Page 5 of 7




                                 ìß
Case 3:19-cv-00680-RCJ-CLB Document 4 Filed 11/22/19 Page 6 of 7




  DATED this 23rd day of December, 2019.
Case 3:19-cv-00680-RCJ-CLB Document 4 Filed 11/22/19 Page 7 of 7




                                6
